U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 March 5, 2013 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 F. Street, N.E. Washington, D.C. 20549-1004 Re: Direxion Shares ETF Trust (the “Trust”) File Nos.: 333-150525 and 811-22201 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Act”), the Trust hereby certifies that the forms of the Prospectuses and Statements of Additional Information for the funds listed in Appendix A, that would have been filed under Rule 497(b) or (c) under the Act would not have differed from the documents each dated February 28, 2013, filed electronically as Post-Effective Amendment No. 82 to the Trust’s Registration Statement on Form N-1A on February 27, 2013. If you have any questions regarding this filing, please call the undersigned at (312) 325-2037. Sincerely, /s/Adam R. Henkel Adam R. Henkel, Esq. For U.S. Bancorp Fund Services, LLC Appendix A 1X BEAR FUNDS Domestic Equity Index Funds Direxion Daily Dow 30® Bear 1X Shares Direxion Daily Large Cap Bear 1X Shares Direxion Daily Small Cap Bear 1X Shares Direxion Daily Total Market Bear 1X Shares (TOTS) Fixed Income Funds Direxion Daily 7-10 Year Treasury Bear 1X Shares (TYNS) Direxion Daily 20+ Year Treasury Bear 1X Shares (TYBS) Direxion Daily Corporate Bond Bear 1X Shares Direxion Daily Municipal Bond Taxable Bear 1X Shares Direxion Daily Total Bond Market Bear 1X Shares (SAGG) International Funds Direxion Daily Developed Markets Bear 1X Shares Direxion Daily Emerging Market Bear 1X Shares Specialty Funds Direxion Daily Financial Bear 1X Shares Direxion Daily Technology Bear 1X Shares 2X BULL FUNDS 2X BEAR FUNDS Domestic Equity Index Funds Direxion Daily Small Cap Bull 2X Shares Direxion Daily Small Cap Bear 2X Shares Direxion Daily Large Cap Bull 2X Shares (SFVL) Direxion Daily Large Cap Bear 2X Shares (SFVS) Direxion Daily Dow 30 Bull 2X Shares (DOWW) Direxion Daily Dow 30 Bear 2X Shares (DOGG) Fixed Income Funds Direxion Daily 20+ Year Treasury Bull 2X Shares Direxion Daily 20+ Year Treasury Bear 2X Shares 3X BULL FUNDS 3X BEAR FUNDS Domestic Equity Index Funds Direxion Daily Dow 30 Bull 3X Shares (DOWL) Direxion Daily Dow 30 Bear 3X Shares (DOWS) Direxion Daily Mid Cap Bull 3X Shares (MIDU) Direxion Daily Mid Cap Bear 3X Shares (MIDZ) Direxion Daily S&P 500® Bull 3X Shares (SPXL) (formerly Direxion Daily Large Cap Bull 3X Shares) Direxion Daily S&P 500® Bear 3X Shares (SPXS) (formerly Direxion Daily Large Cap Bear 3X Shares) Direxion Daily Small Cap Bull 3X Shares (TNA) Direxion Daily Small Cap Bear 3X Shares (TZA) Direxion Daily Total Market Bull 3X Shares Direxion Daily Total Market Bear 3X Shares International Funds Direxion Daily Brazil Bull 3X Shares Direxion Daily Brazil Bear 3X Shares Direxion Daily Canada Bull 3X Shares (CANU) Direxion Daily Canada Bear 3X Shares (CAND) Direxion Daily China Bull 3X Shares (YINN) Direxion Daily China Bear 3X Shares (YANG) Direxion Daily Developed Markets Bull 3X Shares (DZK) Direxion Daily Developed Markets Bear 3X Shares (DPK) Direxion Daily Emerging Markets Bull 3X Shares (EDC) Direxion Daily Emerging Markets Bear 3X Shares (EDZ) Direxion Daily European Bull 3X Shares Direxion Daily European Bear 3X Shares Direxion Daily India Bull 3X Shares (INDL) Direxion Daily Indonesia Bull 3X Shares Direxion Daily Indonesia Bear 3X Shares Direxion Daily Latin America Bull 3X Shares (LBJ) Direxion Daily Malaysia Bull 3X Shares Direxion Daily Malaysia Bear 3X Shares Direxion Daily Russia Bull 3X Shares (RUSL) Direxion Daily Russia Bear 3X Shares (RUSS) 2 Direxion Daily South Korea Bull 3X Shares Direxion Daily South Korea Bear 3X Shares Direxion Daily Taiwan Bull 3X Shares Direxion Daily Taiwan Bear 3X Shares Direxion Daily Thailand Bull 3X Shares Direxion Daily Thailand Bear 3X Shares Direxion Daily Turkey Bull 3X Shares Direxion Daily Turkey Bear 3X Shares Sector Funds Direxion Daily Basic Materials Bull 3X Shares (MATL) Direxion Daily Commodity Related Bull 3X Shares Direxion Daily Commodity Related Bear 3X Shares Direxion Daily Gold Miners Bull 3X Shares (NUGT) Direxion Daily Gold Miners Bear 3X Shares (DUST) Direxion Daily Healthcare Bull 3X Shares (CURE) Direxion Daily Industrial Bull 3X Shares Direxion Daily Industrial Bear 3X Shares Direxion Daily Junior Gold Miners Index Bull 3X Shares Direxion Daily Junior Gold Miners Index Bear 3X Shares Direxion Daily Natural Gas Related Bull 3X Shares (GASL) Direxion Daily Natural Gas Related Bear 3X Shares (GASX) Direxion Daily Regional Banks Bull 3X Shares Direxion Daily Regional Banks Bear 3X Shares Direxion Daily Retail Bull 3X Shares (RETL) Direxion Daily Semiconductor Bull 3X Shares (SOXL) Direxion Daily Semiconductor Bear 3X Shares (SOXS) Direxion Daily Silver Miners Bull 3X Shares Direxion Daily Silver Miners Bear 3X Shares Direxion Daily Utilities Bull 3X Shares (UTLL) Direxion Daily Utilities Bear 3X Shares (UTLS) Specialty Funds Direxion Daily Clean Energy Bull 3X Shares Direxion Daily Clean Energy Bear 3X Shares Direxion Daily Energy Bull 3X Shares (ERX) Direxion Daily Energy Bear 3X Shares (ERY) Direxion Daily Financial Bull 3X Shares (FAS) Direxion Daily Financial Bear 3X Shares (FAZ) Direxion Daily Real Estate Bull 3X Shares (DRN) Direxion Daily Real Estate Bear 3X Shares (DRV) Direxion Daily Technology Bull 3X Shares (TECL) Direxion Daily Technology Bear 3X Shares (TECS) Fixed Income Funds Direxion Daily 7-10 Year Treasury Bull 3X Shares (TYD) Direxion Daily 7-10 Year Treasury Bear 3X Shares (TYO) Direxion Daily 20+ Year Treasury Bull 3X Shares (TMF) Direxion Daily 20+ Year Treasury Bear 3X Shares (TMV) Direxion Daily Corporate Bond Bull 3X Shares Direxion Daily Corporate Bond Bear 3X Shares Direxion Daily High Yield Bull 3X Shares Direxion Daily High Yield Bear 3X Shares Direxion Daily Municipal Bond Taxable Bull 3X Shares Direxion Daily TIPs Bull 3X Shares Direxion Daily TIPs Bear 3X Shares Direxion Daily Total Bond Market Bull 3X Shares India Fixed-Income Funds IndiaShares Fixed-Income Shares India Equity Funds IndiaShares Mid- & Small-Cap Shares India Sector Funds IndiaShares Consumer Shares IndiaShares Energy & Utilities Shares IndiaShares Financial Shares IndiaShares Industrial Shares IndiaShares Infrastructure Shares IndiaShares Materials Shares IndiaShares Technology & Telecommunication Shares 3 Direxion All Cap Insider Sentiment Shares (KNOW) Direxion S&P 600® DRRC Index Volatility Response Shares Direxion S&P 500® DRRC Index Volatility Response Shares (VSPY) (formerly Direxion S&P 500® RC Volatility Response Shares) Direxion NASDAQ-100® Equal Weighted Index Shares (QQQE) Direxion DWS NASDAQ Volatility Index Response Shares (QVOL) 4
